SULLIVAN & CROMWELL LLP

GRANTED.

  
   
     
 

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

TELEPHONE: 1-212-558-4000 New g DATE FILED: 11/21/20 fe

FACSIMILE: 1-212-558-3588

WWW.SULLCROM.COM
LOS ANGELES * PALO ALTO * WASHINGTON, D.C.

BRUSSELS * FRANKFURT * LONDON * PARIS
BEING * HONG KONG * TOKYO

MELBOURNE * SYDNEY

November 20, 2019

Via CM/ECF and E-mail

Hon. Analisa Torres,
Daniel Patrick Moynihan United States Courthouse,
Courtroom 15D,
500 Pearl St.,
New York, NY 10007-1312.

Re: Ligui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co..,
et al.. 19-cv-7069-AT

 

Dear Judge Torres:

I write on behalf of Defendants and Counterclaim Plaintiffs (collectively,
“DS Smith”) in the above-captioned matter to respectfully request the Court’s
authorization to file under seal DS Smith’s November 20, 2019 letter. The letter would
disclose, in whole or in part, material designated by both parties as “Confidential” or
“Highly Confidential” under the September 3, 2019 Stipulated Confidentiality and
Protective Order (ECF No. 36) (the “Protective Order”). For such filings, the Protective
Order requires the parties to file under seal first and then exchange redactions for a
proposed public version of the filing shortly thereafter. (Protective Order § 8(b).)

Respectfully,

/s/ Thomas C. White
Thomas C. White

Counsel for Defendants and
Counterclaim Plaintiffs

ce: Counsel of record (via CM/ECF and e-mail)

SO ORDERED.

Dated: November 21, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge
